             Case 2:18-cr-00092-RAJ Document 168 Filed 04/27/20 Page 1 of 2



                                                     HONORABLE RICHARD A. JONES
 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
 5
                      FOR THE WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6

 7   UNITED STATES OF AMERICA,
                                                       NO. CR18-092RAJ
 8
                                 Plaintiff,
 9                                                     DEFENDANT’S MOTION TO SEAL
            v.
10
     DIANE RENEE ERDMANN,                              Noted: May 8, 2020
11

12                               Defendant.

13
            The defendant, Diane Erdmann, by counsel Barry Flegenheimer and Todd
14

15
     Maybrown, file this motion to seal. Ms. Erdmann and counsel request that Defendant

16   Diane Erdmann’s Ex Parte Motion for Leave to Withdraw and for Substitution of Counsel

17   and Declaration in Support Thereof, which will be filed under seal, be allowed to remain
18
     under seal due to the sensitive information contained therein.
19
            DATED: April 27, 2020.
20

21
                                               s/ Todd Maybrown
22                                             Todd Maybrown

23
                                               s/ Barry Flegenheimer
24                                             Barry Flegenheimer
25                                             Attorneys for Diane Erdmann

      DEFENDANT’S MOTION TO SEAL                                            Bell Flegenheimer
      [No. CR18-092RAJ] - 1                                           119 First Avenue S., Suite 500
                                                                            Seattle, WA 98104
                                                                             (206) 621-8777
              Case 2:18-cr-00092-RAJ Document 168 Filed 04/27/20 Page 2 of 2



                                     CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on April 27, 2020, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to
 4   the parties.
 5
            DATED: April 27, 2020.
 6

 7                                      s/ Melisa Wong
                                        Melisa Wong
 8                                      Legal Assistant
                                        Bell Flegenheimer
 9
                                        119 First Ave. S., # 500
10                                      Seattle, WA 98104
                                        206/621-8777
11                                      206/621-1256 fax
                                        Melisa@bellfleg.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

      DEFENDANT’S MOTION TO SEAL                                             Bell Flegenheimer
      [No. CR18-092RAJ] - 2                                            119 First Avenue S., Suite 500
                                                                             Seattle, WA 98104
                                                                              (206) 621-8777
